DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 106 (see Figures 2A, 2B).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0016878 (Isaacson).
Regarding claim 1, Isaacson discloses a clamping hub (see Figures 1-4, 7, 14, and 15, where Figures 1-4 and 14 show the intended use of the clamping hub, Figure 7 provides additional reference numerals, and Figure 15 is relied on for showing an embodiment with first and second deformable components) comprising:
a body (34’);
an aperture (formed through 34’), defined by the body, configured to receive a shaft (10);
a clamp configured to secure the shaft in the aperture, the clamp comprising:
a first deformable component (60’) that defines a first portion of the aperture and configured to, when deformed, change a size of the aperture; and

Regarding claim 2, Isaacson discloses the clamp further comprises:
a first fastener (36’), configured to, when actuated, deform the first deformable component (60’); and
a second fastener (36’), configured to, when actuated, deform the second deformable component (60’; see Figure 15)).
Regarding claim 3, Isaacson discloses the first fastener (36’) engages a first threaded aperture (68’) of the first deformable component (60’) and the second fastener (36’) engages a second threaded aperture (68’) of the second deformable component (62’; see Figure 15).
Regarding claim 4, Isaacson discloses the first fastener (36’) is disposed in a first concave portion of the body (34’) and the second fastener (68’) is disposed in a second concave portion of the body opposite of the first concave portion (see Figure 15).
Regarding claim 6, Isaacson discloses three or more accessory mounting apertures (52; see Figure 7) configured to couple the clamping hub to an accessory and wherein the first deformable component (60’) is disposed at a location within a convex hull defined by locations of the three or more accessory mounting apertures (see Figure 15).
Regarding claim 7, Isaacson discloses the first deformable component (60’) and the second deformable component (62’) are portions of the body (34’) defined by a channel in the body that extends through the aperture (see Figure 15).
Regarding claim 8, Isaacson discloses the body (34’) comprises an extrusion that extends around the aperture on the first deformable component (60’) and the second deformable component (62’; see Figure 15).
Regarding claim 9, Isaacson discloses the extrusion comprises a mating feature that couples to a corresponding mating feature of the accessory (see, e.g., Figure 14).
Regarding claim 10, Isaacson discloses a center of mass is located on a rotational axis of the shaft (an inherent feature in that the clamping hub is symmetrical).
Regarding claim 13, Isaacson discloses a shaft-accessory coupling system (see Figures 1-4, 7, 14, and 15, where Figures 1-4 and 14 show the intended use of the clamping hub, Figure 7 provides additional reference numerals, and Figure 15 is relied on for showing an embodiment of the hub with first and second deformable components) comprising:
a shaft (10);
a hub (34’) comprising:
an aperture (formed through 34’);
a clamp (formed by deformable portions 60’, 62’) disposed around the aperture and configured to tighten and reduce a cross sectional area of the aperture (see paragraph [0040]);
accessory mounting apertures (52; see Figure 7) configured to receive coupling fasteners that couple an accessory to the hub (see, e.g., Figures 3 and 14); and
wherein the shaft is received by the aperture and secured in the aperture by the tightening of the clamp and when the clamp is tightened, positions of the accessory mounting apertures relative to one another remain substantially constant (see, e.g., Figures 3 and 14).
Regarding claim 14, Isaacson discloses the clamp comprises a first gap (58’) in the hub (34’) extending from the aperture in a first direction and a second gap (58’) in the hub extending from the aperture in a second direction that is opposite the first direction, wherein a size of each the first gap and the second gap are adjustable (via fasteners 36’; see Figure 15).
Regarding claim 15, Isaacson discloses a size of the first gap (58’) is reduced by tightening a first fastener (36’) and wherein a size of the second gap (58’) is reduced by tightening a second fastener (36’).
Regarding claim 16, Isaacson discloses hub (34’) is rotationally balanced about the shaft (10; see, e.g., Figures 2 and 14).
Regarding claim 18, Isaacson discloses a method of securing an accessory to a shaft (see Figures 1-4, 7, 14, and 15, where Figures 1-4 and 14 show the intended use of the clamping hub to couple an accessory to a shaft, Figure 7 provides additional reference numerals, and Figure 15 is relied on for showing an embodiment of the hub with first and second deformable components), the method comprising:
fitting a hub (34’) onto the shaft (10);
securing the hub onto the shaft, wherein securing the hub onto the shaft comprises actuating a clamp of the hub (via fasteners 36’);
coupling the accessory onto the hub (see Figure 14);
securing the accessory onto the hub (via tightening of fasteners 36’); and
wherein actuating the clamp of the hub comprises tightening a first fastener (36’) of the clamp to close a first gap (58’) of the clamp and tightening a second fastener (36’) of the clamp to close a second gap (58’) of the clamp, such that a friction between the hub and the shaft is increased (see paragraph [0040]).
Regarding claim 19, Isaacson discloses the accessory is selected from a group consisting of: a wheel, a gear, a sprocket, a bracket, and an arm (see Figure 13).
Regarding claim 20, Isaacson discloses coupling the accessory onto the hub (34’) comprises mating an accessory feature of the accessory to a hub feature of the hub, wherein mating of the accessory feature and the hub feature ensures a single mated orientation of the accessory and the hub (via mounting apertures 52, and flats formed on the aperture of the hub).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacson in view of US 9,181,985 (Carlson).
Isaacson discloses the clamping hub of claim 2, but does not expressly disclose the clamp further comprises:
a third fastener, configured to, when actuated, deform the first deformable component; and
a fourth fastener, configured to, when actuated, deform the second deformable component.
Carlson teaches the choice of a single row of fasteners (see Figure 5) or multiple rows of fasteners (see Figure 17 or Figure 19) is known in the art of clamping hubs. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping hub of Isaacson, such that the clamp further comprises a third fastener, configured to, when actuated, deform the first deformable component; and a fourth fastener, configured to, when actuated, deform the second deformable component, as Carlson teaches the choice of a single row of fasteners or multiple rows of fasteners is known in the art of clamping hubs.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson in view of US 5,851,084 (Nishikawa).
Isaacson discloses the clamping hub of claim 1, but does not expressly disclose the body comprises plastic or aluminum.
Nishikawa teaches the choice of plastic or aluminum is known in the art of clamping hubs depending upon the torque needed to be transmitted (see column 9, lines 47-48, and column 23, lines 45-51). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the clamping hub of Isaacson to be plastic or aluminum, Nishikawa teaching the choice of plastic or aluminum is known in the art of clamping hubs depending upon the torque needed to be transmitted.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacson.
Isaacson discloses the shaft-accessory coupling system of claim 15, but does not expressly disclose a spacing of the accessory mounting apertures is substantially a 0.544 inch by 0.544 inch square.
Isaacson however does disclose the mounting apertures are circumferentially spaced at equal intervals and the number of accessory mounting apertures can be varied. As such, Isaacson contemplates four mounting apertures forming a square shape.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. spacing of mounting apertures) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling system of Isaacson such that a spacing of the accessory mounting apertures is substantially a 0.544 inch by 0.544 inch square, as such a modification involves only routine skill in the art.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
February 22, 2021